Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  Status of Claims
2.	Claims 1-46 are pending
3.	Claims 1-26, 29,34,38,40 are canceled
4.	Claim 27,28,30,31,32,33,35,36,37,39,41,42,45 are rejected
5.	Claim 43, 44, 46 are objected to 

Response to Arguments
	Applicant argues that the office action fail to teach “transmitting, in response to the first STBC CF-End frame, both a second STBC CF-End frame and a non-STBC CF-End frame.”
Applicant respectfully disagree by replying as follow Jones [0060] AP senses that a terminal‘s transmission i.e. receiving a first CF-end frame (i.e. for extended range terminal) upon which the AP send a CF-end frames in both in the legacy mode and in the extended range mode i.e. a second E/R CF-End frame i.e. STBC CF-end frame.
Therefore, the combination of Jones and Wentlink teaches “transmitting, in response to the first STBC CF-End frame, both a second STBC CF-End frame and a non-STBC CF-End frame.”



Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.Claim 27, 28, 30,33, 35,37,39, 41,42,45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. (US-PG-PUB 2007/0010237 A1) hereinafter Jones and in view of Wentink (US-PG-PUB 2007/0115853 A1)

The application is about a mechanism to support a multiple CF-end frame thereby allowing efficient medium utilization and is shown in fig. 3 below


    PNG
    media_image1.png
    554
    780
    media_image1.png
    Greyscale




The primary reference Jones et al. (US-PG-PUB 2007/0010237 A1) is about MAC level protection for extended range and legacy devices and is show in fig 4 below 


    PNG
    media_image2.png
    521
    780
    media_image2.png
    Greyscale










The secondary reference Wentink (US-PG-PUB 2007/0115853 A1) hereinafter Wentink is about symmetric transmission opportunity and is shown in fig.8

    PNG
    media_image3.png
    584
    814
    media_image3.png
    Greyscale


As to claim 27Jones teaches a method performed by an access point (AP) (Jones Fig.1, 105) the method comprising 
receiving a space-time block code (STBC) request to send (RTS) frame from an STBC capable station (STA) (Jones fig. 5,510 and see [0009] first mode corresponding to extended range i.e. STBC and [0033] 802.11n and [0069] extended range or first mode i.e. STBC) 
transmitting an STBC clear to send (CTS) frame and a non-STBC CTS frame in response to the STBC RTS frame (Jones Fig. 6, 615, 620 see also and [0033] 802.11n and [0069] extended range or first mode i.e. STBC)
(Jones [0060] access point sensing that transmission end for a station and transmitting access-point sending two CF-end to the two types of stations operating in legacy i.e. non-STBC and extended range i.e. STBC nodes), in response to the first STBC CF-End frame (Jones [0060] access point sensing that transmission end for a station based on which two types of CF-end is sent), both a second STBC CF-End frame and a non-STBC CF-End frame(Jones [0060] access point sensing that transmission end for a station i.e. receiving an STBC end-frame based on which two types of CF-end is sent).
Jones does not teach receiving a first STBC contention free (CF)-End frame from the STBC capable STA indicating truncation of a transmission opportunity.
However Wentink from a similar field of endeavor teaches receiving a first STBC contention free (CF)-End frame from the STBC capable STA indicating truncation of a transmission opportunity (Wentink fig, 3 STA sending CF-end frame to AP [0023] and in 802.11n STA permitted to send end of Frame to AP).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Jones and the teaching of Wentink to use CF-end frame to signal end of transmission to AP. Because Wentink teaches a method of collision avoidance by allowing STA to send an end of frame notification to an AP by using a CF-end frame (Wentink [0011]) 
       
As to claim 28.The combination of Jones and Wentink teaches all limitation of parent claim 27
(Jones [0059] each transmission being separated by a time interval and see also fig. 7 a timing of transmission for AP, extended range STA and legacy STA)

As to claim 30. The combination of Jones and Wentink teaches all limitation of parent claim 27
Jones teaches wherein the non-STBC CTS frame is transmitted at a different time than the STBC CTS frame(Jones [0059] each transmission being separated by a time interval and see also fig. 7 a timing of transmission for AP, extended range STA and legacy STA)

As to claim 33.  Jones teaches An access point (AP) (Jones Fig.1, 105) comprising:
a receiver (Jones [0069] circuit allowing to transmit or receive) configured to receive a space-time block code (STBC) request to send (RTS) frame from an STBC capable station (STA) (Jones fig. 5,510 and see [0009] first mode corresponding to extended range i.e. STBC and [0033] 802.11n and [0069] extended range or first mode i.e. STBC);
a transmitter (Jones [0069] circuit allowing to transmit or receive) configured to transmit an STBC clear to send (CTS) frame and a non-STBC CTS frame in response to the STBC RTS frame(Jones Fig. 6, 615, 620 see also  and [0033] 802.11n and [0069] extended range or first mode i.e. STBC);
 (Jones fig.4 AP sending and CF end frame NR and a CF-end ER i.e. STBC CF-end frame and non-STBC CF-end   frame and see also [0058] [0060] [0066] and [0033] 802.11n).and
the transmitter further configured to transmit (Jones [0060] access point sensing that transmission end for a station and transmitting access-point sending two CF-end to the two types of stations operating in legacy i.e. non-STBC and extended range i.e. STBC nodes), in response to the first STBC CF-End frame (Jones [0060] access point sensing that transmission end for a station based on which two types of CF-end is sent), both a second STBC CF-End frame and a non-STBC CF-End frame(Jones [0060] access point sensing that transmission end for a station i.e. receiving an STBC end-frame based on which two types of CF-end is sent).
Jones does not teach the receiver further configured to receive a first STBC contention free (CF)-End frame from the STBC capable STA indicating truncation of a transmission opportunity (TxOP) 
However Wentink from a similar field of endeavor teaches the receiver further configured to receive a first STBC contention free (CF)-End frame from the STBC capable STA indicating truncation of a transmission opportunity (TxOP) (Wentink fig, 3 STA sending CF-end frame to AP [0023] and in 802.11n STA permitted to send end of transmission to AP).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Jones and the teaching of Wentink to use CF-end  (Wentink [0011]) 

As to claim 35.    The combination of Jones and Wentink teaches all the limitations of parent claim 31
Jones  teaches wherein the transmitter is further configured to transmit an STBC beacon and a non-STBC beacon, wherein the STBC beacon and the non-STBC beacon are separated with an offset period (Jones [0059] each transmission being separated by a time interval and see also fig. 7 a timing of transmission for AP, extended range STA and legacy STA)

As to claim 37. A method for use in a station (STA), the method comprising:
transmitting a space-time block code (STBC) request to send (RTS) frame (Jones 610, RTS being sent by STA [0009] first mode corresponding to extended range i.e. STBC and [0033] 802.11n and [0069] extended range or first mode i.e. STBC) and 
receiving an STBC clear to send (CTS) frame and a non-STBC CTS frame (Jones fig. 6 615, 620);
and
receiving(Jones [0060] access point sensing that transmission end for a station and transmitting access-point sending two CF-end to the two types of stations operating in legacy i.e. non-STBC and extended range i.e. STBC nodes), in response to the first STBC CF-End frame(Jones [0060] access point sensing that transmission end for a station based on which two types of CF-end is sent), both a second STBC CF-End frame and a non-STBC CF-End frame(Jones [0060] access point sensing that transmission end for a station i.e. receiving an STBC end-frame based on which two types of CF-end is sent).
Jones does not teach transmitting a first STBC contention free (CF)-End frame indicating truncation of a transmission opportunity (TxOP
However Wentink from a similar field of endeavor teaches transmitting a first STBC contention free (CF)-End frame indicating truncation of a transmission opportunity (TxOP) (Wentink fig, 3 STA sending CF-end frame to AP [0023] and in 802.11n STA permitted to send end of transmission to AP).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Jones and the teaching of Wentink to use CF-end frame to signal end of transmission to AP. Because Wentink teaches a method of collision avoidance by allowing STA to send an end of frame notification to an AP by using a CF-end frame (Wentink [0011]) 

As to claim 39 Jones teaches A station (STA) (Jones fig 1 STA 110) comprising:
a transmitter configured to transmit a space-time block code (STBC) request to send (RTS) frame (Jones 610, RTS being sent by STA [0009] first mode corresponding to extended range i.e. STBC and [0033] 802.11n and [0069] extended range or first mode i.e. STBC);
a receiver (Jones [0028] communications being received in extended range and non extended range) configured to receive an STBC clear to send (CTS) frame and a (Jones 615 and 620 CTS being sent in first mode i.e. non-STBC and second mode i.e. STBC);
the receiver further configured to receive(Jones [0060] access point sensing that transmission end for a station and transmitting access-point sending two CF-end to the two types of stations operating in legacy i.e. non-STBC and extended range i.e. STBC nodes), in response to the first STBC CF-End frame(Jones [0060] access point sensing that transmission end for a station based on which two types of CF-end is sent), both a second STBC CF-End frame and a non-STBC CF-End frame(Jones [0060] access point sensing that transmission end for a station i.e. receiving an STBC end-frame based on which two types of CF-end is sent).
Jones does not teach the transmitter further configured to transmit a first STBC contention free (CF)-End frame indicating truncation of a transmission opportunity (TxOP)
However Wentink from a similar field of endeavor teaches the transmitter further configured to transmit a first STBC contention free (CF)-End frame indicating truncation of a transmission opportunity (TxOP) (Wentink fig, 3 STA sending CF-end frame to AP [0023] and in 802.11n STA permitted to send end of transmission to AP).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Jones and the teaching of Wentink to use CF-end frame to signal end of transmission to AP. Because Wentink teaches a method of collision avoidance by allowing STA to send an end of frame notification to an AP by using a CF-end frame (Wentink [0011]) 

As to claim 41.  The combination of Jones and Wentink teaches all the limitations of parent claim 27
Jones teaches wherein each of the first STBC CF-End frame, the second STBC CF-End frame and the non-STBC CF-End frame indicates an end of data frame (Jones fig.4 AP sending and CF end frame NR and a CF-end ER i.e. STBC CF-end frame and non-STBC CF-end   frame and see also [0058] [0060][0066] and [0033] 802.11n)

As to claim 42. The combination of Jones and Wentink teaches all the limitations of parent claim 27
Jones teaches wherein the second STBC CF-End frame is transmitted at a different time than the non-STBC CF-End frame (Jones fig.4 a timing difference between the multiple CF-end frames).

As to claim 45.  The combination of Jones and Wentink teaches all the limitations of parent claim 35
Jones teaches wherein the receiver is further configured to receive a non-STBC RTS frame from a non-STBC capable STA (Jones fig. 5,510 and see [0009] first mode corresponding to extended range i.e. STBC and [0033] 802.11n and [0069] extended range or first mode i.e. STBC)

Claim 31, 32, 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. (US-PG-PUB 2007/0010237 A1) hereinafter Jones and 

As to claim 31 The combination of Jones and Wentink teaches all the limitations of parent claim 27
The combination of Jones and Wentink does not teach transmitting a STBC beacon and a non-STBC beacon, wherein the STBC beacon includes a high throughput (HT) information element that indicates multiple CTS protection support
However Maltsev from a similar field of endeavor teaches  transmitting a STBC beacon and a non-STBC beacon, wherein the STBC beacon includes a high throughput (HT) information element that indicates multiple CTS protection support (Maltsev US 20050152473 [0177] a high-throughput parameter  for CTS frames) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Maltsev and the combined teaching of Jones and Wentink to use HT information element to indicate modulation. Because Maltsev teaches to increase bandwidth in multicarrier environment while at the same time reducing interference (Maltsev [0003]).

As to claim 32.   The combination of Jones and Wentink teaches all the limitations of parent claim 31
Jones teaches wherein an offset period separates the transmitting of the STBC beacon and the non-STBC beacon (Jones [0059] each transmission being separated by a time interval and see also fig. 7 a timing of transmission for AP, extended range STA and legacy STA)

As to claim 36. The combination of Jones and Wentink teaches all the limitations of parent claim 35
The combination of Jones and Wentink does not teach wherein the transmitter is further configured to configure an HT information element to indicate that the STBC beacon is in STBC mode
However Maltsev from a similar field of endeavor teaches wherein the transmitter is further configured to configure an HT information element to indicate that the STBC beacon is in STBC mode (Maltsev US 20050152473 [0177] a high-throughput parameter for CTS frames).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Maltsev and the combined teaching of Jones and Wentink to use HT information element to indicate modulation. Because Maltsev teaches to increase bandwidth in multicarrier environment while at the same time reducing interference (Maltsev [0003]).

Claim 43, 44, 46 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Waxman (2007/0223402 A1) DEVICE, SYSTEM AND METHOD OF EXTENDED-RANGE WIRELESS COMMUNICATION
Nakajima et al. (US-PG-PUB 2008/0002615 A1) WIRELESS COMMUNICATION APPARATUS AND METHOD
Takano (PG-PUB 2005/0002355 A1). A COMMUNICATION SYSTEM, A COMMUNICATION METHOD, AND A COMMUNICATION APPARATUS



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.P/Examiner, Art Unit 2412     

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412